DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 02/09/2021 has been entered. Claims 1-15 are cancelled. Claims 16-38 are pending in this application and are currently under examination.   

Priority
This application is a CON of 15/550,883 filed on 08/14/2017, now PAT 10787524, which is a 371 of PCT/US16/24580 filed on 03/28/2016 which claims benefit of US Provisional Application No. 62/142,649 filed on 04/03/2015.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/142,649, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 16, 17, 29, 30, and 37 recite “the weight-average molecular weight of said dextran is 50 million to 200 million Daltons”, “the z-average radius of gyration of the dextran compound is 200-280 nm”, “the dextran comprises: (i) about 87-91.5 .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims  29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims 29 and 30 recite “about 87-91.5 wt% (or about 89.5-90.5 wt%) glucose linked at positions 1 and 6”, which is larger than the combination of 1,3 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised 

Claims 16-38 are rejected under 35 U.S.C. 103 as being unpatentable over Van Geel-Schuten (US Patent Application Publication No. 2005/0059633, published on March 17, 2005, hereinafter referred to as Van Geel-Schuten ‘633) in view of Blast_NO:8 (NCBI Protein Blast result of SEQ ID NO 8 of Van Geel-Schuten ‘633) as evidenced by Bragd et al. (Topics in Catalysis Vol. 27, Nos. 1–4, p. 49-66, February 2004, herein after referred to Bragd ‘2004).
With regard to structural limitations “A composition (or an aqueous composition) comprising an oxidized dextran compound, wherein the oxidized dextran compound is produced by contacting dextran under aqueous conditions with at least one N-oxoammonium salt (= nitrosonium salt), at least one periodate compound, and/or at least one peroxide compound (or the dextran is first contacted with the periodate compound, and then contacted with the N-oxoammonium salt; or the N-oxoammonium salt comprises a TEMPO oxoammonium salt), wherein the dextran is a product of an isolated glucosyltransferase enzyme comprising an amino acid sequence that is at least 90% or 95% identical to SEQ ID NO: 1 or SEQ ID NO:2 (= GENBANK GI number 497964659 or ACCESSION number WP_010278815; or the dextran comprises: (i) about 87-93 wt% (or about 89.5-90.5 wt%) glucose linked at straight-chain positions 1 and 6; (ii) about 0.1-1.2 wt% (or about 0.4-0.9 wt%) glucose linked at straight-chain positions 1 and 3; (iii) about 0.1-0.7 wt% (or about 0.3-0.5 wt%) glucose linked at straight-chain positions 1 and 4; (iv) about 7.7-8.6 wt% (about 8.0-8.3 wt%) glucose linked at branch-chain positions 1, 3 and 6; and (v) about 0.4-1.7 wt% (or about 0.7-1.4 wt%) glucose linked at: (a) branch-chain positions 1 , 2 and 6, or (b) branch-chain positions 1, 4 and 6); and wherein the weight-average 
Van Geel-Schuten ‘633 disclosed that oxidized glucans have improved water-solubility, altered viscosity and a retarded fermentability and can be used as metal-complexing agents, detergent additives, strengthening additives, bioactive carbohydrates, emulsifiers and water binding agents. When modified glucans with high proportion of carboxyl groups are desired, two oxidation processes can be combined. Thus, an α-(1,3/1,6)-glucan having a degree of substitution (DS) for carboxyl groups between 0.3 and 1.0 can be conveniently prepared by first nitroxyl-mediated oxidation, resulting in 1,3-substituted units being oxidation to glucuronic acid units, followed by e.g. periodate and chlorite oxidation, resulting in 1,6-substituted units being converted to ring-opened dicarboxy substituted units. The order of processes can also be inverted. Nitroxyl-mediated oxidation using hypochlorite or a peracid results in 6-aldehyde- and 6-carboxy-anhydroglucose units. Example 9: Modification of α-1,3/1,6-Glucan by Oxidation: The α-1,3/1,6-glucan is resuspended in 100 ml water. Next, 2,2,6,6-tetramethyl piperidine-1-oxyl (TEMPO) and sodium bromide are added and the suspension is cooled to 0° C. The reaction can also be performed without bromide. A solution of hypochlorite of pH 10.0 (0° C) is added. The major part of 6-hydroxyl groups have been oxidized to carboxyl groups (page 6/70, [0017-0019]; pages 9/70 to 10/70, [0045]; Bragd ‘2004 (cited here as evidence only) disclosed that the nitrosonium salts (III) is produced by oxidation of the cyclic nitroxyl radical (I) with an appropriate oxidant, e.g., chlorine or bromine: 
    PNG
    media_image1.png
    200
    396
    media_image1.png
    Greyscale
. The nitrosonium ion is continuously regenerated in situ by a primary oxidant, e.g., sodium hypochlorite, from TEMPO catalyst. In all studies, the nitrosonium salts are assumed to be the responsible oxidizing species for transformation of alcohols to carbonyl compounds or carboxylic acids using hindered nitroxyl radicals from the piperidine series; page 54, left col., para. 2; Scheme 6; page 55, right col., para. 2; left col., para. 4). A method for producing the glucans using the strains and/or their enzymes, with nucleotide sequences encoding these enzyme proteins which convert sucrose, with the use of the glucans as thickeners, prebiotics, anticorrosives, and as starting materials for modified glucans. The Lactobacillus strains contain a glucosyltransferase capable of producing a glucan having at least 10 anhydroglucose units (AGU) having a backbone consisting essentially of α(1,3)- and/or α(1,6)-linked AGU, in the presence of sucrose. The glucans have an average molecular weight between 10 kDa and 1 GDa, and consist essentially of α(1,3)- and/or α(1,6)-linked anhydroglucose units (AGU), to which side-chains also consisting of α(1,3)- and/or α(1,6)-linked AGU may be attached, including a glucan having an average molecular weight of 10-50 MDa and comprising 80-99%, especially 88-99% and more especially 90-99% of α(1,6)-linked AGU, or 80-90% of α(1,6)- and 1-10% of α(1,3)-linked AGU, the remainder being 1,3,6 linked and terminal AGU. Example 5: A new Leuconostoc strain, most closely related to Leuconostoc citreum produces a glucan that has more than 90% of the glucose units linked through an α(1,6) bond, identifying the polysaccharide as a dextran. On the deduced amino acid level high homologies were found with DSRC and DSRB (fragment 1), alternan sucrase (fragment 2) and DSRA (fragment 3) from Leuconostoc mesenteroides. The sequence information is given in SEQ ID No's 5-10. SEQ ID No's 7 and 8 give the nucleotide and amino acid sequence, respectively, of a part of another glucansucrase (86-5) from strain Lc 86 (Example 5). The partial sequence shows 55% (123/223) sequence identity and 68% similarity with dextransucrase DSRB742 of Lc. mes., with 2 gaps, and 51-56% identity with some other dextransucrases and alternansucrases of Lc. mes. (pages 5/70 to 6/70, [0005-0008]; page 9/70, [0040 to 0041]; page 10/70, [0053]). A method of controlling corrosion of a substrate, comprising applying onto the substrate the glucan. The glucans are useful for the protection of ship hulls and may be applied in the form of solutions or suspensions, by spraying, coating, dipping and other techniques known in the art of corrosion control. The glucans can be incorporated in foodstuffs. Other potential applications of modified glucans include textile sizing and wastewater purification (page 70/70, right col., para. #42; pages 6/70 to 7/70, [0015, 0016, and 0021]). 
Van Geel-Schuten ‘633 as evidenced by Bragd ‘2004 did not explicitly disclose the limitations “the dextran is a product of an isolated glucosyltransferase enzyme comprising an amino acid sequence that is at least 90% or 95% identical to SEQ ID NO:1 or SEQ ID NO:2 (= GENBANK GI number 497964659 or ACCESSION number WP_010278815; or the dextran comprises: (i) about 87-93 wt% (or about 89.5-90.5 wt%) glucose linked at straight-chain positions 1 and 6; (ii) about 0.1-1.2 wt% (or about 0.4-0.9 wt%) glucose linked at straight-chain positions 1 and 3; (iii) about 0.1-0.7 wt% (or about 0.3-0.5 wt%) glucose linked at straight-chain positions 1 and 4; (iv) about 7.7-8.6 wt% (about 8.0-8.3 wt%) glucose linked at branch-chain positions 1, 3 and 6; and (v) about 0.4-1.7 wt% (or about 0.7-1.4 wt%) glucose linked at: (a) branch-chain positions 1 , 2 and 6, or (b) branch-chain positions 1, 4 and 6)”, and “the material is a pot, pan, baking dish, or tableware (or flatware made from ceramic material, china, metal, glass, or plastic), required by claims 16, 28-30, 32, and 35-38.
Blast_NO:8 aligned SEQ ID NO:8 amino acid sequence of Van Geel-Schuten ‘633 to several non-redundant protein sequences in GenBank. The results are summarized here: the Accession numbers ACY92456.2 (E value: 1e-143; Identity: 98.19%), AHF19405.1 (E value: 2e-69; Identity: 57.85%), ETJ00175.1 (E value: 5e-67; Identity: 50.41%), WP_010278815.1 (E value: 7e-67; Identity: 56.05%), CCF26208.1 (E value: 3e-66; Identity: 55.16%), AAQ98615.2 (E value: 2e-65; Identity: 56.05%), ABC75033.1 (E value: 2e-65; Identity: 56.05%), WP_042251419.1 (E value: 2e-65; Identity: 56.05%), WP_025268459.1 (E value: 2e-65; Identity: 56.05%), WP_011680348.1 (E value: 2e-65; Identity: 56.05%), WP_014325090.1 (E value: 2e-65; Identity: 56.05%), AAG61158.1 (E value: 2e-65; Identity: 56.05%), Leuconostoc genus and are published before Applicant’s priority date of 03/28/2016. 
    PNG
    media_image2.png
    13
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    13
    400
    media_image2.png
    Greyscale

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the SEQ ID NO:8 amino acid sequence of Van Geel-Schuten ‘633 as evidenced by Bragd ‘2004 with WP_010278815.1 amino acid sequence in view of Blast_NO:8 to produce the glucan or dextran as starting material for the synthesis of oxidized dextran, which is applicable for textile sizing and anticorrosive coating of metal, food ware, or glassware. One would have been motivated to do so because (a) Van Geel-Schuten ‘633 as evidenced by Bragd ‘2004 teaches that the Lactobacillus strains contain a glucosyltransferase capable of producing a glucan having at least 10 anhydroglucose units (AGU) having a backbone consisting essentially of α(1,3)- and/or α(1,6)-linked AGU, in the presence of sucrose. The glucans have an average molecular weight between 10 kDa and 1 GDa and comprise 80-90% of α(1,6)- and 1-10% of α(1,3)-linked AGU, the remainder being 1,3,6 linked Leuconostoc citreum 86. The partial sequence shows 55% sequence identity and 68% similarity with dextransucrase DSRB742 of Lc. mes., and 51-56% identity with other dextransucrases of Lc. mes.. The glucans may be applied in the form of solutions or suspensions, by spraying, coating, or dipping, in the protection of ship hulls, in foodstuffs, and in textile sizing, and (b) Blast_NO:8 shows that WP_010278815.1 has E value: 7e-67 and Identity: 56.05% of alignment to SEQ ID No 8 of Van Geel-Schuten ‘633, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the SEQ ID NO:8 amino acid sequence of Van Geel-Schuten ‘633 as evidenced by Bragd ‘2004 with WP_010278815.1 amino acid sequence in view of Blast_NO:8 to produce the glucan or dextran as starting material for the synthesis of oxidized dextran, which is applicable for textile sizing and anticorrosive coating of metal, food ware, or glassware, one would achieve Applicant’s claims 16-38. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 
The composition, oxidized dextran compound, or method of Van Geel-Schuten ‘633 as evidenced by Bragd ‘2004 in view of Blast_NO:8 meets all structural limitation of claimed composition, oxidized dextran compound, or method and would carry the same properties or would achieve the same intended results, including “the z-average radius of gyration of the dextran is about 200-280 nm”, “a personal care product, industrial product, or food product (or a household product; or a detergent composition; or a fabric care product; or a dishwashing detergent composition; or an automatic dishwashing detergent composition; or a hand washing dish detergent composition)”, “(i) about 87-93 wt% (or about 89.5-90.5 wt%) glucose linked at straight-chain positions 1 and 6… branch-chain positions 1, 4 and 6”, and “the builder and/or anti-redeposition capacity of the aqueous composition is increased by the oxidized dextran compound compared to the builder and/or anti-redeposition capacity of the aqueous composition before the contacting step”, required by claims 17, 21-27, 29, 30, and 38.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 16-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-15, and 19 of U.S. Patent No. 10,787,524 (Paullin et al., published on September 29, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘524 claims “A composition comprising an oxidized dextran compound, wherein the oxidized dextran compound is produced by contacting dextran under aqueous conditions with at least one N-oxoammonium salt, at least one periodate compound, and/or at least one peroxide compound, wherein the dextran consists of: (i) about 87-91.5 wt% glucose linked only at positions 1 and 6; (ii) about 0.1-1.2 wt % glucose linked only at positions 1 and 3; (iii) about 0.1-0.7 wt% glucose linked only at positions 1 and 4; (iv) about 7.7-8.6 wt% glucose linked only at positions 1, 3 and 6; and (v) about 0.4-1.7 wt% glucose linked only at: (a) positions 1, 2 and 6, or (b) positions 1, 4 and 6; wherein the weight-average molecular weight (Mw) of the dextran is about 50 million to 200 million Daltons and the z-average radius of gyration of the dextran is about 200-280 nm” (claims 1 and 9), “wherein the dextran is a product of a glucosyltransferase enzyme comprising an amino acid sequence that is at least 90% identical to SEQ ID NO:1 or SEQ ID NO:2” (claims 3 and 14), “A method of increasing the builder capacity and/or anti-redeposition capacity of an aqueous composition, wherein the method comprises: contacting an oxidized dextran compound produced according to the method of claim 9 with the aqueous compositions ... before the contacting step” (claim 12), and “A method of treating a material, said method comprising: contacting the material with an aqueous composition comprising an oxidized dextran compound produced according to the method of claim 9” (claim 13), which read on claims 16, 17, 29-32, 37, and 38 of this Application. Claims 2, 4, 5, 6, 7, 8, and 15/19 of Pat ‘524 also read on claims Pat ‘524 claims “the composition is a household product, personal care product, industrial product, pharmaceutical product, or food product” and “the composition is a detergent composition present in a household product”. 
Thus, claims 16-38 of this Application encompass or overlap with claims 1-9, 12-15, and 19 of Pat ‘524. The composition, oxidized dextran compound, or method of Pat ‘524 meets all structural limitation of claimed composition, oxidized dextran compound, or method and would carry the same properties or would achieve the same intended results, including “a fabric care product; or a dishwashing detergent composition; or an automatic dishwashing detergent composition; or a hand washing dish detergent composition)”, required by claims 24-27.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623